Citation Nr: 9910492	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post traumatic stress disorder (PTSD) prior to September 23, 
1998.

2.  Entitlement to a current increased evaluation for PTSD, 
evaluated at 50 percent disabling, subsequent to September 
23, 1998.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which initially denied entitlement to service 
connection for PTSD.  Subsequently, service connection was 
granted by the Board, and the RO assigned a 10 percent 
evaluation effective July 1995, the date he filed his 
original claim.  He disagreed with the rating and a statement 
of the case was issued with the claim characterized as 
entitlement to an increased rating.  
Later, the veteran's disability rating was increased to 50 
percent by a rating decision dated in January 1999 and an 
effective date of September 23, 1998 (September 1998) was 
assigned.  However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  As he has not withdrawn 
the appeal, or otherwise limited consideration, the 
characterization now on the title page reflects the issues 
that are in need of appellate review.  Further, in view of 
the recent guidance, the issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase is 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, by memorandum dated in March 1999, a Deputy Vice 
Chairman of the Board ruled favorably on veteran's request to 
advance this case on the docket because of illness.  See 38 
C.F.R. § 20.900(c) (1998).  The case is now before the Board 
for review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Prior to September 1998, the veteran's PTSD did not 
produce more than mild social and industrial impairment as 
demonstrated by the objective evidence of record.

3.  The veteran's service-connected PTSD currently produces 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships, but no more.

4.  He is not shown to have occupational and social 
impairment with deficiencies in most areas, suicidal 
ideations, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic attacks, an 
inability to function independently, disorientation, or to be 
neglectful of his personal hygiene due to a service-connected 
PTSD disability.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for PTSD for the period prior to September 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.125, 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code (DC) 9411 (1996); 38 C.F.R. §§ 4.126, 4.130, 
DC 9411, 9440 (1998).

2.  The criteria for a schedular evaluation in excess of 50 
percent for PTSD for the period subsequent to September 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.126, 4.130, DC 9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

Historically, the veteran filed his initial claim for service 
connection for PTSD in July 1995, which the RO denied by 
rating decision dated in April 1996.  On appeal, the Board 
granted the veteran's claim by decision dated in March 1998.  
In a May 1998 rating action, the RO assigned a 10 percent 
rating effective in July 1995.  The veteran disagreed with 
the rating and subsequently underwent an examination in 
September 1998.  By rating decision dated in January 1999, 
the RO increased the evaluation to 50 percent effective in 
September 1998.  The veteran challenges the 50 percent rating 
and the date from which it was assigned.

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., was 
amended effective November 7, 1996.  See 61 Fed. Reg. 52,695 
(Oct. 8, 1996).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the appellant than the prior 
regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
there is no basis upon which to conclude that the earlier 
version of the pertinent regulations is more or less 
favorable to the veteran, if indeed the differences between 
the two versions are substantive when applied to the 
veteran's individual case.  Accordingly, the Board will 
adjudicate the veteran's claim pursuant to the regulations in 
effect at the time applicable. 

The RO has rated the veteran's PTSD under DC 9411.  The pre-
change or "old" criteria will be utilized for the period 
between when the veteran filed his claim in July 1995 and the 
new regulations became effective in November 1996.  Under the 
old criteria, PTSD was evaluated 30 percent disabling where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating was for assignment where the symptoms were less than 
those for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

Former DC 9411 also provided that a 50 percent evaluation was 
warranted for PTSD where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and where the reliability, flexibility 
and efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, DC 9411 (1996). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  It has 
also been recognized that each criteria for a 100 percent 
rating under 38 C.F.R. § 4.132 was independent.  Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

The General Counsel of the VA issued a precedent opinion 
interpreting the terms mild, definite, and considerable, as 
applied in 38 C.F.R. § 4.132.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  In that opinion, the term mild, the 
criterion for a 10 percent evaluation, was defined as "of 
moderate strength or intensity, and as applied to disease, 
not severe or dangerous."  Definite, the criterion for a 30 
percent rating, was construed quantitatively to mean 
"distinct, unambiguous, and moderately large in degree," and 
considerable, the criterion for a 50 percent evaluation, was 
defined as "rather large in extent or degree."  Id.  In 
addition, the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See Hood v. Brown, 4 Vet. App. 301 
(1993).

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
for the mental disorders contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affected 
economic adjustment, i.e., which produce impairment of 
earning capacity. 38 C.F.R. § 4.129 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), which were considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
A 30 percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (1998).

A 50 percent evaluation will be assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In a VA general medical examination report dated in March 
1993 on another claim, the veteran related that he had been 
diagnosed with HIV for nearly two and one-half years.  He 
complained of right hip and leg pain.  At the time, he was 
noted to be of slender build with poor nutrition.  He was 
unable to walk and could not climb stairs due to a problem 
with his right hip and right knee.  He related a crushing 
injury to his right foot and left index finger, had 
tenderness in his right hip, with severe right leg pain and 
hip pain.  The examiner noted that he was well adjusted for 
his situation but needed help with his personal affairs.  

In a VA aid and attendance/housebound examination report, 
also dated in March 1993, the veteran related that he had a 
visual defect but did not have the money to obtain glasses.  
He reported pain in the right hip and leg so severe that he 
could not walk.  He had weakness associated with an HIV 
infection.  He was noted to be slender with poor nutrition 
and his general appearance was poor.  The right leg produced 
severe pain on motion in the knee and hip and there was 
marked atrophy of the muscles of the right leg.  It was noted 
that he could not balance well because of pain and he could 
not propel himself.  Further, he could not move his spine.  
He had a great deal of dizziness and had memory loss, his 
balance was poor and he could not ambulate.  He could not 
perform self care and traveled only to and from the hospital.  
He reported that he drank coffee and watched television all 
day and tried to fix his meals but had been unable to and had 
lost his appetite.  His landlady was helping him with the 
management of his affairs.  The examiner concluded that the 
veteran needed help.

By rating decision of April 1993, based on the aforementioned 
examination findings, the appellant was awarded a permanent 
and total rating for pension purposes, based on the 
nonservice-connected impairment.  He was also assigned 
special monthly pension based on the need for regular aid and 
attendance.

In July 1995, the veteran filed a claim for PTSD asserting 
that he had used drugs and alcohol constantly since service 
separation, although it appears that this was the first 
mention of PTSD in the claims file.  He reported treatment 
through a VA facility.  In a September 1995 VA mental 
disorders examination report, the veteran related that he 
returned from Vietnam dependent on marijuana but was employed 
in a good job for a number of years.  He then began drinking 
beer heavily and did not want to think of Vietnam and just 
worked and slept.  He had much difficulty remaining employed 
because of drinking.  Later on, he was divorced and began 
using intravenous cocaine and became infected with the HIV 
virus.  He currently had full blown AIDS.  He had recently 
developed an infection in the right hip and had undergone 
surgery with a resulting shortened leg.  Medications included 
Prozac and Clorazepate plus nearly 30 other medications for 
his many medical problems.  He complained of mental 
shattering, feeling worthless and hopeless, wanting to cry, 
anger, thoughts of death, poor attention, losing his train of 
thought, being afraid of losing his grip on reality, poor 
memory, a few flashbacks, and had been abusive of substances 
since his return from Vietnam.

Mental status examination revealed that he was lucid, cogent, 
and goal-directed.  He was fascile with language and had a 
bright affect.  His memory for remote events was excellent 
but memory for recent events was very poor.  He denied 
auditory or visual hallucinations and he had poor 
concentration.  He was only slightly depressed, and judgment 
and insight were fair.  The examiner commented that the 
veteran had some degree of PTSD but it was impossible to 
determine how much was due to advanced AIDS or an extensive 
history of polysubstance abuse.  Occupational, vocational, 
and social disabilities were clearly noted.  The final Axis I 
diagnoses were mild, chronic, delayed PTSD, status-post 
cocaine abuse and alcohol dependence in remission, dementia 
likely due to HIV infection, and the Axis III diagnoses 
included status-post right hip repair with shortening of the 
leg, and full blown AIDS.  The GAF was noted in the 31-40 
range with severe psychosocial stressors.

Outpatient treatment notes dated in 1995 show on-going 
treatment for PTSD.  In a May 1995 note, he complained of 
decrease sleep and Restoril was prescribed.  In June 1995, he 
reported that he was doing better on his medication.  Through 
August and September 1995, he was dealing with mood swings, 
anger, and problems with his family.  He was hospitalized in 
December 1995 for pneumocystic carinii pneumonia and HIV and 
underwent a central catheter line placement.  

Outpatient treatment notes dated in 1996 primarily indicate 
on-going treatment for HIV.  In July 1996, he reported that 
he was overall doing well.  He was alert and oriented times 
three and in no acute distress.  In August 1996, he reported 
persistent pain in his right hip but otherwise was doing 
fairly well.  In an October 1996 social work note, he related 
that he saw his children very little because of his ex-wife's 
manipulation.  He described a three week period of isolation 
going only to the grocery store and doctor appointment 
because of the concern over becoming sick from others.  He 
reflected that he watched television and talked to God as his 
company.  He denied needing social work services but stated 
that he would keep them in mind.  In multiple Ambulatory Care 
Nursing Progress Notes throughout 1996, he was noted to be 
alert, oriented to person, place, and time, and calm and 
cooperative when seeking treatment.  In December 1996, he 
complained of leg and hip pain but refused referral to the 
pain clinic.  

Outpatient treatment notes dated in 1997 and 1998 show on-
going treatment for AIDS and PTSD.  In April 1997, he 
complained of depression, anxiety, and unpleasant dreams.  
The diagnosis was chronic PTSD, stable and he was instructed 
to return to the mental hygiene clinic in three months.  In 
October 1997, he was noted to have severe PTSD with social 
and industrial impairment and unemployability.  He reported 
nightmares, anxiety, and depression.  His mother had recently 
died and he was grieving her death.  In November 1997, he 
reported difficulty sleeping.  He was noted to be alert, 
anxious, and thin.  

In January 1998, the veteran's appetite was improved and he 
was faithful about his medication.  In March 1998, he 
complained of depression and was noted to be alert and 
oriented times three.  He ambulated slowly with a limp.  It 
was noted that his daughter had died in an automobile 
accident but he was otherwise doing well.  Additional records 
show treatment for a myriad of medical problems including 
thrush, rectal pain, tongue burning, hypotension, and 
decreased vision.  The most recent outpatient mental health 
treatment note dated in July 1998 indicates that the veteran 
was upset that he had only been awarded 10 percent for his 
PTSD disability, even though he had been unemployable for 
years.  He reported difficulty sleeping, intrusive thoughts, 
anxiousness, and talked of being wronged by VA.  The 
diagnosis was severe, chronic PTSD causing unemployability.  

In a September 1998 VA PTSD examination report, the veteran 
complained that he was unemployed due to PTSD.  He reported 
intrusive thoughts, chronic sleep disturbances, nightmares, 
flashbacks, a tendency to isolate himself, lack of patience, 
feelings of rage, an inability to trust others, avoidance 
behaviors, avoidance of combat scenes on television, chronic 
depression, loss of interest in pleasurable activities, an 
inability to concentrate, loss of memory, hypervigilant 
behavior, and an exaggerated startle response.  

Objective evidence shows that the veteran's thought processes 
and thought content were normal, he denied delusions or 
hallucinations, but admitted to suicide attempts on four 
occasions but denied current plan or intent.  He denied 
homicidal thoughts or ideations and appeared able to maintain 
minimal personal hygiene and other basic activities.  He was 
fully oriented with his long-term memory intact but short-
term memory, concentration, and judgment were severely 
impaired.  Speech was slow, mood depressed, and sleep 
impairment was found to be chronic in nature.  The examiner 
noted that the veteran continued to struggle with all the 
major symptoms of PTSD with no real period of remission.  The 
Axis I diagnosis was chronic, severe PTSD, and the Axis III 
diagnosis was AIDS.  He was noted to be unemployed and in 
total social isolation with a GAF of 45.  The examiner 
concluded that the veteran had severe social and occupational 
impairment due to PTSD, could not handle stressful situations 
due to PTSD, and was unable to establish and maintain 
effective social and occupational relationships due to PTSD.

It is the conclusion of the Board that, for the time the 
"old" criteria were in effect, more than a 10 percent 
rating is not in order.  First, while it is clear that the 
veteran was unemployed during this time, it is apparent to 
the Board that his unemployability was due to the multiple 
medical problems associated with AIDS, not a neuropsychiatric 
disability.  The Board notes parenthetically that the veteran 
was granted a special monthly pension on account of the need 
of regular aid and attendance by rating decision dated in 
April 1993 and made effective to December 1992, more than two 
years before he filed his claim for PTSD.  Further, a VA 
examination report suggests that the veteran's complaints of 
poor attention span, poor memory, lose of train of thought, 
etc., was secondary to dementia due to HIV infection.  In 
addition, on several occasions during this time frame, he 
reported that he was doing well on medication.  Outpatient 
treatment records show that he was always alert and oriented, 
was isolated because of a fear of becoming sick from others 
(which seems reasonable to the Board given his situation), 
and denied the need for social services.  Although he 
manifested psychological symptoms of anger, worthlessness, 
some flashbacks, etc., the Board finds that the 
symptomatology related to his service-connected 
neuropsychiatric disability was no more than mild.  Thus, a 
rating in excess of 10 percent under the old criteria is not 
in order.

In addition, based on a review of all the evidence of record, 
the Board finds that there is no basis to assign an 
evaluation in excess of 10 percent for the period of time 
from November 1996 under the new regulations.  As noted 
above, a 10 percent evaluation anticipated occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency, or symptoms controlled by 
continuous medication.  A 30 percent evaluation is available 
with occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.  

The evidence as outlined above does not indicate that the 
veteran's PTSD is more than mildly impairing.  Specifically, 
the record reveals that he had never been hospitalized for a 
psychiatric disability and appeared controlled on medication.  
In addition, the VA examiner implied that the veteran's 
difficulties in social and occupational problems was due to 
the veteran's AIDS, not necessarily the service-connected 
neuropsychiatric disability.  The Board recognizes that one 
of the veteran's main complaints was an inability to work; 
however, it appears that nonservice-connected AIDS and the 
associated medical problems, rather than PTSD, caused the 
decrease in the veteran's work efficiency or inability to 
perform occupational tasks as anticipated by the regulation.  
Accordingly, the Board finds that an evaluation of 10 percent 
for PTSD, but no more, is supported by the record under the 
new regulations for the relevant time frame.

Similarly, the Board concludes that a current evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
is not in order.  As noted above, although he has not worked 
for a number of years, his occupational and social impairment 
appears to be related to his nonservice-connected AIDS and 
related medical problems, rather than his service-connected 
PTSD disability.  This is supported by the evidence which 
shows on-going treatment for AIDS, rather than primarily for 
PTSD.  Further, outpatient treatment records reveal treatment 
primarily for complications of AIDS, rather than PTSD 
directly.  Although the medical examiners have noted that the 
veteran's has experienced severe social and occupational 
impairment due to PTSD, the medical evidence unquestionably 
shows that the veteran has advanced HIV disease and full-
blown AIDS.  

The most recent letter dated in September 1998 from the 
Infectious Disease Clinic, which appears to have the primary 
responsibility for the veteran's disorder, concluded that the 
veteran's prognosis was unclear.  The letter noted that 
adherence and compliance with the veteran's medication 
regimen should result in optimal viral suppression, but that 
the results had not been achieved.  Thus, to the extent that 
the veteran has occupational and social impairment, the 
medical evidence as a whole does not show that it is 
primarily related to his service-connected PTSD disability.  
Accordingly, the clinical evidence of record does not support 
an evaluation in excess of 50 percent for PTSD.

Next, a 70 percent evaluation would only be in order when 
occupational and social impairment was present with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

In the most recent correspondence, the veteran has contended 
that he has met the requirements for a 70 percent evaluation 
and described the requirements for a 70 percent evaluation 
nearly verbatim.  Specifically, he asserted that he had 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood 
due to such symptoms as suicidal ideations, illogical 
obscure, or irrelevant speech, near continuous panic and/or 
depression and fits of rage and anger.  He has also asserted 
that he exhibited gross inappropriate behavior, had attempted 
suicide due to his PTSD, exhibited explosions of aggressive 
energy which resulted in profound retreat from mature 
behavior, was often disoriented to time and place, and was 
totally disabled due to PTSD.  However, notwithstanding his 
assertions, the record clearly demonstrates that the veteran 
experiences certain occupational and social impairment with 
deficiencies in several areas, as noted above, it appears to 
be related to his nonservice-connected AIDS disorder.  

Even in the most recent VA examination, which ultimately 
concluded that the veteran had severe social and occupational 
impairment due to PTSD, he was found to be prompt for his 
appointment, had normal thought processes, normal thought 
content, was without delusions or hallucinations, denied 
homicidal thoughts or ideations, was able to maintain minimum 
hygiene and other basic activities of daily living, was fully 
oriented, and was capable of managing his benefit payments.  
Further, there was no evidence of obsessional rituals, 
illogical, obscure, or irrelevant speech, an inability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.

Although the veteran had related prior suicide attempts due 
to PTSD, with the last attempt reported as trying to slit his 
wrist, the evidence shows that he cut his wrists in December 
1990, nearly five years before he was diagnosed with PTSD, 
but more contemporaneous in time with his diagnosis of HIV.  
Further, he related symptoms of depression, intrusive 
thoughts, flashbacks, nightmares, and difficulty sleeping, 
but denied delusions, paranoia, or perceptual disturbances.  
This finding is consistent with a no greater than 50 percent 
evaluation under DC 9411.  Moreover, his most recent GAF was 
noted at 45, reflecting serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job), is also 
consistent with a 50 percent disability rating.  

In addition, he has reported chronic sleep disturbances, and 
the most recent VA examiner noted that short-term memory, 
concentration, and judgment were impaired, consistent with a 
50 percent evaluation which specifically identifies 
difficulties in understanding complex commands, impairment of 
short- and long-term memory, impairment of judgment, and 
disturbance of motivation and mood.  Chronic sleep 
impairment, along with other symptomatology, is noted as part 
of the rating for a 30 percent disability.

Next, although the record clearly demonstrates that the 
veteran experiences serious occupational and social 
impairment with deficiencies in several areas, as noted 
above, the Board finds that the veteran's service-connected 
disability does not rise to the level of a 70 percent 
evaluation.  For example, the evidence does not reflect that 
has, or ever had, obsessional rituals which interfere with 
routine activities, illogical, obscure, or irrelevant speech, 
near continuous panic attacks, spatial disorientation, or 
neglect of personal appearance and hygiene, as required by 
the regulations.  He has, however, reported remote suicidal 
thoughts in the past but there is no evidence of 
hospitalizations or treatment for threatened or attempted 
suicide.  In addition, he has described feelings of 
depression but it has not appeared to limit his ability to 
function independently, appropriately and effectively, as 
evidenced by his ability to live alone and manage his own 
finances.  Further, although he has asserted that he is 
totally disabled due to PTSD, the Board is particularly 
persuaded by the weight of the medical evidence showing that 
the focus has apparently been on the veteran's nonservice-
connected HIV and advanced-stage AIDS, rather than on a 
service-connected neuropsychiatric disability.  

Finally, under the old criteria, a 50 percent rating for PTSD 
was warranted where there was considerable social and 
industrial impairment.  A 70 percent rating was warranted 
where there was severe social and industrial impairment.  
38 C.F.R. § 4.132 Code 9411 (1996).  Significantly, the above 
reported findings support a finding of a rating of 50 percent 
for the veteran's service-connected PTSD but no more under 
the old criteria as well.  As noted, there appears to be no 
substantive difference in the application of the criteria in 
this case.  The findings and symptoms reported above do not 
show more than considerable impairment in establishing or 
maintaining effective or favorable relationships due to PTSD.  
The foregoing discussion concerning social and industrial 
functioning is for consideration in making this 
determination.  Thus, a rating in excess of 50 percent is not 
warranted under any of the applicable criteria.

The Board has been presented with clinical evidence which 
consistently reflects no more than a 10 percent rating due to 
PTSD based under the regulations in effect at the appropriate 
times and no more than a 50 percent rating under the 
regulations now in effect.  The Board has considered the 
veteran's written statements that his PTSD is worse than 
currently evaluated.  Although his statements are probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.


ORDER

Entitlement to an evaluation in excess of 10 percent for PTSD 
prior to September 23, 1998, is denied.

Entitlement to a current increased evaluation for PTSD, 
evaluated at 50 percent disabling, subsequent to September 
23, 1998, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

